Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is response to remarks and amendments filed on 11/29/2021.
Claims 1-20 are pending in this Office Action. Claims 1, 11, and 20 are independent claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3-10, 13-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 13 recite “a target update request”. It is unclear whether “a target update request” is the same or different from “a target update request” cited in the previously claim.
Claims 5, 15, recite the limitation "the update request" in “wherein the update request…”.  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101, because the claimed invention is directed to non-statutory subject matter. 

With respect to claim 20, the claims recite “a computer program product tangibly stored on a non-transitory computer readable medium and comprising computer code” without evidence in the specification that a computer program product includes hardware, it should be interpreted in its broadest reasonable sense as software. These claim is therefore non-statutory subject matter because they are software per se, and does not fall within a statutory category of invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US 2010/0198849, hereinafter Thomas) in view of Nagai et al. (US 2005/0004996, hereinafter Nagai).

As to Claim 1, Thomas discloses A method for managing an index of a storage system, the method comprising: 
dividing, by a system comprising a processor, a plurality of update requests into a plurality of groups of update requests, the plurality of update requests being used to update a plurality of data items in the storage system respectively (Para. 0007, 0009, 0038-0041, receiving a update request for a key-value pair to update leaf node); 
regarding a target update request in a group of update requests among the plurality of groups of update requests, determining a target leaf node in the index, the target leaf node comprising a target data item that is to be updated according to the target update request (Para. 0037-0038, 0046, tree manager receives an instruction to update a node in one of the first plurality of nodes, the instruction containing an update block number and a new key. Next, the tree manager finds a target node corresponding to the update block number in the first plurality of leaf nodes or intermediate nodes. The method 500 then proceeds to block 514, where the tree manager finds a corresponding node in the second plurality of leaf nodes or intermediate nodes. Next, the tree manager 116 writes the new key to the corresponding node. for example, receives a request for data associated with the key "R." The tree manager 116 consults the logical root node 302, and finds that the key 305 of the currently active block (block 1) is less than "U." The tree manager 116 therefore traverses the second pointer 314, which refers to block 5. The 
determining a location of the target data item based on a key of the target data item and a first key range of the target leaf node (Para. 0037-0038, 0058-0062, 0073-0074,  in performing a write to one of the leaf nodes in the fault-tolerant tree 300 described above. The tree manager updates logical node to replace the key "D" with the key "C." To do this, logical node branches block 7 to block 8, making block 8 the currently active block and updating the first key of block 8, e.g. based on the key 3 and key range 4, 5 to locate the leaf node. If the tree manager of the previously discussed embodiments receives a request to add value "C" to the tree, block 7 would be branched to block 8, and block 8 would be edited to include the key "C." Also, an entry would be created in the change list of the previously described embodiments to indicate that block 7 has branched to block 8, causing the block containing the change list to branch as well, for a total of two block branches. In a more complex scenario, if leaf node was full upon the request to add key "C," leaf node would need to be split, which could cascade up the tree if each parent node is also full. This would require two new blocks to be allocated for each node that must be split.);
updating the target leaf node based on the target update request, resulting in an updated target leaf node; and in response to determining all to-be-updated data items in the target leaf node have been updated, adding the updated target leaf node to a write queue of the storage system (Para. 0038-0041, 0046, 0061, the tree manager writes the new key to the corresponding node. The method 500 then proceeds to block 518, where the tree manager writes the block number of the target node and the block number of the corresponding node to a 
Thomas does not explicitly disclose dividing, by a system comprising a processor, a plurality of update requests into a plurality of groups of update requests.
Nagai explicitly discloses dividing, by a system comprising a processor, a plurality of update requests into a plurality of groups of update requests (Abstract, Para. 0009, processing a multiplicity of data update requests, all of the data update requests are grouped into a plurality of blocks for execution by a data processor. The data update requests within each of the blocks and from one of the blocks to a next one of the blocks are arranged in an order that the data update requests need to be executed to yield a proper data result).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Thomas with the teachings of Nagai to 
rapidly process data update requests and to improve the rate of parallel processing of data update requests and other types of transactions by grouping requests (Nagai Para. 0005, 0006).

As to Claim 2, Thomas as modified discloses The method of claim 1, further comprising: storing a node in the write queue to a memory of the storage system (Para. 0007, 0014, 0040-0041). 

As to Claim 3, Thomas as modified discloses The method of claim 1, wherein the plurality of update requests are sorted in an order of keys of a plurality of to-be-updated data items that are to be updated according to the plurality of update requests, the method further Nagai Para. 0009-0011, 0022). 

As to Claim 4, Thomas as modified discloses The method of claim 3, wherein the index comprises a tree structure, the method further comprising: determining a working path of the target leaf node in the index based on the target leaf node and a root node of the tree structure; determining a group of nodes on a left side of the working path in the tree structure, resulting in a determined group of nodes; and adding the determined group of nodes to the write queue (Para. 0049, 0054; Nagai Para. 0022, 0026-0027). 

As to Claim 5, Thomas as modified discloses The method of claim 1, wherein the update request comprises at least one of an insert request and a delete request, and wherein the updating the target leaf node based on the target update request comprises: determining a type of the target update request; and updating the target leaf node based on the type (Fig. 7, Para. 0060, 0061). 

As to Claim 6, Thomas as modified discloses The method of claim 5, further comprising: updating the target leaf node based on the location (Para. 0060-0062, 0073-0074). 

 As to Claim 7, Thomas as modified discloses The method of claim 6, further comprising: marking the target leaf node in response to determining the first key range of the target leaf node is different from an updated key range of the updated target leaf node, the marking resulting in a marked target leaf node; and updating a second key range of a further node in a working path based on the marked target leaf node (Para. 0038-0039). 

As to Claim 8, Thomas as modified discloses The method of claim 7, further comprising: regarding the further node in the working path, adding the further node to the write queue in response to determining the second key range of the further node has been updated (Para. 0038-0039, 0049, 0054). 

As to Claim 9, Thomas as modified discloses The method of claim 3, further comprising: determining a shared path between the group of update requests and a further group of update requests based on a key of the first update request in the further group of update requests subsequent to the group of update requests; and in response to determining a data item in a leaf node in the shared path has been updated, adding the leaf node to the write queue (Para. 0049, 0054, 0058-0065). 

As to Claim 10, Thomas as modified discloses The method of claim 9, further comprising: regarding a further node other than the leaf node in the shared path, updating the further node in response to determining a sub-tree of the further node has been updated, resulting in an updated further node; and adding the updated further node to the write queue (Para. 0038-0039, 0049, 0054). 


As to claim 11, recites “a device” with similar limitations to claim 1 and is therefore rejected for the same reasons as discussed above.



As to claim 20, recites “a product” with similar limitations to claim 1 and is therefore rejected for the same reasons as discussed above.


Response to Amendment and Remarks
Response to remarks on 35 U.S.C. § 112 Rejection 
Applicant's arguments have been fully considered
In response to Applicant’s arguments, it is submitted the amendment filed on 11/29/2021 raises new issues; see above for detail.

Response to remarks on 35 U.S.C. § 101 Rejection 
Applicant argues that Claim 20 has been amended to recite a "nontransitory computer readable medium" which clearly falls within the statutory classes of subject matter.
In response to Applicant’s arguments, it is submitted that Claim 20, as amended, recites “A computer program product, tangibly stored on a non-transient transitory computer readable medium and comprising machine executable instructions…”, however, “a non-transient transitory computer readable medium” is not part of “computer program product”. Hence, the claims do not include any functional elements for the manufacture and may be interpreted as software per se in view of the specification, which render the claims fail to fall within at least one of the four categories of patent eligible subject matter. It is suggested to amend the claim as 

Response to remarks on 35 U.S.C. § 103 Rejection 
Applicant's arguments have been fully considered.
In response to the arguments, it is submitted that Applicant's arguments with respect to claims 1, 11 and 20 have been fully and carefully considered and have been addressed in the citation of the detailed office action as discussed above. Please refer to the corresponding sections of the claim analysis for details.

Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEW-FEN LIN whose telephone number is (571)272-2672.  The examiner can normally be reached on Monday - Friday 9 AM - 6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEW FEN LIN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        1/18/2022